DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Szabo (US 20130100849 A1) discloses “A network data flow classification method, comprising: collecting an information set describing a first data flow, wherein the information set comprises a plurality of pieces of dimension information” in paragraph 37; “establishing a static behavior model … for each piece of the dimension information in the information set …establishing a dynamic behavior model … for each piece of the dimension information in the information set” in paragraphs 15, 38, and 43; “wherein the static behavior model represents a value selection rule of a piece of the dimension information… wherein the dynamic behavior model represents a correlation relationship of the piece of dimension information between two adjacent time moments…” in paragraphs 41 and 44; and “…determining an application type of the first data flow… processing the first data flow based on the application type of the first data flow” in paragraph 55.
However, Szabo does not explicitly disclose that the a static and dynamic behavior model are established “separately” for each piece of the dimension information in the information set, “obtaining a static model distance between the first data flow and a data flow of each target application type using the static behavior model for the piece of the dimension information”, “obtaining a dynamic model distance between the first data flow and a data flow of each target application type using the dynamic behavior model for the piece of the dimension information” nor that the application type is determined “based on the static model distance and the dynamic model distance”.
Szabo2 (US 20130148513 A1) discloses the missing features “obtaining a static model distance between the first data flow and a data flow of each target application type using the static behavior model for the piece of the dimension information”, “obtaining a dynamic model distance between the first data Szabo for one of ordinary skill in the art because utilizing multiple models allows for more factors to be taken into account, thereby enhancing the effectiveness of the final result.
However, Szabo2 also does not disclose that the a static and dynamic behavior model are established “separately” for each piece of the dimension information in the information set nor that the application type is determined “based on the static model distance and the dynamic model distance” within the context that the static model distance and dynamic model distance are established separately for each piece of the dimension information in the information set.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 9 is similar to claim 1 and is allowed for similar reasons. Claims 2-18 and 10-20 depend on claims 1 and 9 and are allowable based on their dependence to claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412